I dissent. I agree that the statement in the original opinion in 90 Utah 228, 37 P.2d 349, implying that the vendor retained a vendor's lien was not correct. Any vendor's lien upon the property was lost by delivering the possession of the property to the defendant. R.S. Utah 1933, 81-4-5. There being no express contract for a vendor's lien, it is proper that the statement in the original opinion be corrected.
I still feel that the original ruling that the defendant could not, by amendment, set up a new and different cause of action in her counterclaim is a correct statement of the law in this state. This court is committed to the doctrine, *Page 253 
"that the power * * * to permit an amendment of a pleading does not authorize an importation which in effect introduces a new or different cause of action." Combined Metals, Inc., v.Bastian, 71 Utah 535, 267 P. 1020, 1027. Cases are cited sustaining the doctrine, and the writer had supposed that matter settled in this state, but now a new doctrine is adopted that, where the amendment happens to be in a counterclaim attached to an answer, such an amendment may be made. The only reason given for this new doctrine is that greater liberality should be allowed by way of an amendment to an answer than to a complaint. I do not think this reason is sufficient to support the rule here made. In this dissenting opinion I will not take the time to repeat or discuss the reasons for the rule in the Combined Metals Case, but I am impressed that it would be much better to avoid the uncertainties and complications arising out of a different and conflicting rule of pleading in a complaint and the rule of pleading in a counterclaim by now overruling the Combined Metals Case and permitting amendments to set up a new and different cause of action in any pleading so long as proper time and opportunity is given to meet the new issues, so as to safeguard the party meeting the new issues from surprise. This seems to be the rule in a few states. 49 C.J. 508. It can be said in favor of such a rule that it might permit a more speedy determination of all matters of dispute between the parties and is by no means so complicated as the law now will be in this state particularly since the ruling here seems to preserve an exception to the exception to the rule in the Combined Metals Case, viz., that even in an answer or counterclaim a new or different cause of action may not be set up by amendment where it did not grow out of or was not connected with the subject matter of the complaint (counterclaim). As I see it, this so complicates the rules of pleading as to amendments in this state that much litigation and possible injustice will result before a more simple rule will be demanded by litigants and it is just this sort of thing that brings delay and disrespect for courts. *Page 254 
An examination of the cases cited in 49 C.J. 529, cited as authority for this new proposition, discloses that none of the cases there cited are amendments to counterclaims. Most of them are cases where amendments to conform to the proof were permitted to an answer after the completion of the trial where there had been some question arise whether or not certain defenses were permissible under the general denial. In none of the cases was the amendment to a counterclaim as is here permitted. I think the ruling in the former case on the question of pleading should stand, and the case be reversed on that ground alone.
I also concede that when the original opinion was written the case of Munson v. Apartment  Hotel Inv. Co., 62 Utah 13,218 P. 109, was overlooked, and that, while the cases are similar in some respects on the facts, I do not agree that the Munson Case is controlling in this case. That case held there was no default on the part of the purchaser. I think the purchaser was clearly in default here. I do not agree that the purchase of the furniture was independent and severable from the contract of lease as stated in the majority opinion. Let it be conceded that the contract was not carefully drawn. It was one contract and one transaction. The lessee agreed to pay $300 rent per month for the building, beginning January 13, 1930, and the lessor agreed to sell, and the lessee agreed to buy, for $7,000 the furniture in the building, to be paid for at the rate of $75 per month with the rent.
The majority opinion seems to infer that the possession of the property was obtained by the receiver. As I read the record, the receivership was abandoned and the receiver discharged without any evidence that he ever took possession of anything. If it be conceded that the receiver was erroneously appointed, it seems to me that fact should not entitle a purchaser to claim there had been a mutual rescission of the contract. Apparently, it is now conceded that the defendant was in default on her contract when the action was commenced. I think that distinguishes this case *Page 255 
from the Munson Case. I cannot agree that this court in the Munson Case intended to go so far as to hold that whenever a purchaser becomes dissatisfied with his bargain he may default in his payments, and if the seller, through mistake in remedy, appeals to the courts for a receiver, but abandons the action before the receiver takes possession, such contract amounts to a mutual rescission of the contract. I think, therefore, the plaintiff should prevail on the issue of the alleged mutual rescission of the contract.
Neither can I agree with the majority opinion as to the nature of the account that the defendant must make as a condition precedent to the mutual rescission. As before stated, I think this was one contract and one transaction; that before she can recover the money paid, she should be required, as far as possible, to restore plaintiff to the status quo. 9 C.J. 1207. This should require her not only to account for the rental value of the furniture while in her possession, but also to pay the rental on the building while in her possession, and also account for the $300 damages collected on her cause of action for fraud in the transaction. In other words, she should account for all the benefits she received from the contract. Unless this is true, she is permitted to repudiate and rescind the contract and keep at least a portion of the benefits she received from the same. I had supposed this to be contrary to the elementary rules of equity. 21 C.J. 172-174, and note 32 in 9 C.J. 1207.
Suppose in this case the defendant had received as a settlement of her cause of action for fraud the full amount paid on the contract in place of the $300 actually received. If she may keep this $2,000 and then turn around and claim a mutual rescission of the contract and recover the full amount paid again by only accounting for the rental value of the furniture, it is difficult to see what becomes of the rules of equity above mentioned.
I think the judgment of reversal should stand as entered in the opinion in 90 Utah 228, 37 P.2d 349. *Page 256